Citation Nr: 0815150	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  04-04 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a chronic right hand 
disorder to include crush injury residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from June 1960 to May 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing before the 
Board in Washington, D.C. in September 2004.  

The issue on appeal was before the Board in July 2005 and 
June 2007.  It was remanded both times for additional 
evidentiary development.  


FINDING OF FACT

There is no competent evidence of record demonstrating an 
etiological link between a currently existing right hand 
disorder and the veteran's active duty service.  


CONCLUSION OF LAW

A chronic right hand disorder to include crush injury 
residuals was not incurred or aggravated in active service 
nor may it be presumed to be related to service.  38 U.S.C.A. 
§§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in April 2003, 
July 2005, October 2005 and July 2007 VCAA letters have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
adjudicated by this claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board also notes that the July 2005 and July 2007 VCAA 
letters expressly notified the appellant that he should 
submit any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the appellant has had the chance 
to submit evidence in response to the VCAA letters.  After 
notification was sent, the claim was readjudicated.  Under 
these circumstances, the Board finds that all notification 
and development action needed to render a fair decision on 
the claim decided herein has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim and was provided with notice of the 
types of evidence necessary to establish any disability 
rating and/or the effective date in the July 2007 VCAA 
letter.  The appellant's status as a veteran has never been 
at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The appellant has been afforded a VA examination 
and review of the veteran's records and opinion.  The Board 
finds the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  

No additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  In July 2007, 
he indicated that he had submitted all information needed to 
decide his claim.  Under the circumstances of this particular 
case, no further action is necessary to assist the appellant.




Criteria and Analysis

In April 2003, the veteran submitted a claim, in part, for 
residuals of a crushed right hand.  The veteran reported that 
the injury occurred in 1962 and that he was treated at a base 
hospital in Germany.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

To do so, the Board must assess the credibility and weight of 
all the evidence, including the medical evidence, to 
determine its probative value, accounting for evidence that 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board finds that service connection is not warranted for 
residuals of a crush injury to the right hand.  While there 
is evidence in the service medical records as to an injury to 
the hand, there is no competent evidence of record which 
links currently existing residuals of a right hand injury to 
the veteran's active duty service.  


The service medical records reveal that in December 1961, the 
veteran complained of swelling of the hands when working in 
the cold.  In December 1962, the veteran complained of 
chronic soreness in the right hand which had been present for 
two months.  Physical examination revealed a small infection 
between the  4th and 5th fingers.  The impression was rule out 
old fracture.  A subsequent clinical record includes the 
annotation of no fracture.  A December 1962 X-ray examination 
of the right hand was interpreted as revealing nothing 
abnormal.  An April 1963 clinical record seemed to reference 
a problem with the veteran's middle finger on the right hand.  
However, clinical examination of the upper extremities was 
determined to be normal at the time of the March 1963 
separation examination.  No pertinent abnormalities were 
noted.  Furthermore, on a Report of Medical History completed 
by the veteran in March 1963, he denied having or ever having 
had swollen or painful joints, arthritis or rheumatism or 
bone, joint or other deformity.  No pertinent complaints were 
recorded at the time of the veteran's discharge examination.  

There is no competent evidence of record documenting the 
presence of arthritis of the hand to a compensable degree 
within one year of discharge which would allow for a grant of 
service connection on a presumptive basis.  The first post-
service medical evidence is dated many years after the 
veteran's discharge.  The veteran has not alleged that he had 
arthritis of the hands within one year of his discharge.  
Service connection is not warranted on a presumptive basis.  

There is competent evidence of record documenting the current 
existence of problems with the right hand.  Private medical 
records dated in 2002 reveal the veteran was diagnosed as 
having carpal metacarpal arthrosis.  A record dated in July 
2002 indicates the veteran was seeking treatment for right 
thumb pain.  Past medical history was noted to be significant 
for a history of hematuria and a remote history of rheumatoid 
arthritis.  Carpal metacarpal fusion was performed in August 
2002.  Significantly, none of this medical evidence links a 
currently existing right hand disability to the veteran's 
active duty service.  In fact, the evidence tends to weigh 
against the claim as an in-service injury to the hand is not 
reported by the veteran nor is it noted under the heading of 
Past Medical History.  The Board finds that, if there had 
been continuous problems with the veteran's right hand since 
his active duty, he would have mentioned this fact in 
connection with his seeking treatment for problems with his 
right hand and thumb.  

A January 2006 VA clinical record reveals the veteran 
reported he experienced a crush injury to the right hand in 
1962 while on active duty in Germany.  He reported that 
consideration was given at that time to amputation of the 
middle and index fingers but they survived.  The impressions 
were rotation deformity of the right second metacarpal joint; 
chronic mallet finger deformities of the right second and 
third finger tips; and chronic nerve damage to the ulnar 
digital nerve of the right third finger.  The Board finds 
that this record does not provide competent evidence of a 
link between a currently existing right hand disability and 
the veteran's active duty service.  A bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, is not competent medical evidence merely because 
the transcriber is a health care professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

The only evidence of record which links currently existing 
residuals of a right hand crush injury to the veteran's 
active duty service is the veteran's own allegations and 
testimony as well as a lay statement from the veteran's 
sister.  In September 2004, the veteran's sister submitted a 
statement indicating that the veteran's hand was normal prior 
to his active duty service.  After his discharge, the sister 
noticed that the veteran's right hand had been injured.  She 
wrote that the veteran had informed her that the hand had 
been injured when it was smashed by a truck hood while the 
veteran was stationed in Germany.  In September 2004, the 
veteran testified before the undersigned that he injured his 
right hand during active duty when the hood of a truck 
slammed down on his hand.  He reported that the tip of this 
middle finger has remained totally numb since the accident.  
The veteran testified that he worked in construction after 
his discharge and was right handed.  In a February 2006 
statement, the veteran reported that he was standing on the 
front bumper of a truck when the vehicle went into reverse, 
as the veteran was falling, he reached out for the top rail 
just as the truck hood fell on his right hand, badly injuring 
the hand.  He indicated that he had had problems with his 
hand since that time.  

Competent lay evidence is any evidence not requiring that the 
proponent to have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 38 C.F.R. § 3.159(a)(2).  
The Board finds that the veteran and his sister are competent 
to report that the veteran injured his right hand during 
active duty.  The veteran is competent to report on the in-
service injury and pain he experiences and the sister is 
competent to report on a physical injury she observed.  The 
Board further finds, however, that both the sister and the 
appellant are lay persons without specialized medical 
training.  As such, neither the veteran nor his sister is 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Board finds the veteran and 
his sister's allegations that the currently existing right 
hand disability was etiologically linked to the in-service 
injury to without probative value.  Statements from the 
veteran can be used only to provide a factual basis upon 
which a determination could be made that a particular injury 
occurred in service, not to provide a diagnosis or a medical 
opinion linking that in-service disease or injury to a 
current disability.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).  In the current case, no health care 
professional has provided evidence of an etiologic link 
between any currently existing right hand disability and the 
veteran's active duty service.  

In an attempt to aid the veteran in support of his claim, VA 
arranged for an examination to determine the nature, extent 
and etiology of any right hand disability found on 
examination.  The VA examination was conducted in November 
2005.  The veteran informed the examiner that he did not 
recall the date he injured his right hand but the hand was 
injured when a truck hood fell on it.  The veteran reported 
he had skin lacerations as a result of the injury and was 
treated with a bandage.  He reportedly continued to have 
problems with his right hand for the next six months 
including several infections.  After service, the veteran 
worked as a mechanic and in construction.  He reported 
recurrent pain in his right hand since the original injury.  
The veteran first consulted a doctor in 2002 when the pain 
became unbearable.  Physical examination was conducted and 
the claims file was reviewed.  The diagnoses from the 
examination were mild degenerative changes with flexion 
deformity of the middle finger and limitation in the range of 
motion, symptomatic and also status post fusion of the right 
thumb.  The examiner noted that the veteran injured his right 
hand during active duty but the documentation in the claims 
file was very limited.  The description of the wound provided 
by the veteran was of a superficial cutaneous wound with 
laceration/abrasion.  The examiner noted that an April 1963 
service medical record described a similar wound which was 
treated with local care but the separation examination did 
not reveal any injury or deformity of the hand.  The examiner 
noted that there were no ongoing treatment records from the 
time of the veteran's discharge until the 2000's.  The 
examiner opined that it would be mere speculation to make a 
finding that the current degenerative changes in the right 
hand with loss of motion was related to the in-service injury 
documented in the service medical records.  The examiner 
noted that there was inadequate documentation of the original 
injury and no evidence of ongoing problems in the medical 
records.  This evidence does not warrant a grant of service 
connection.  The Board notes that service connection may not 
be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.

With regard to continuity of symptomatology, the Board notes 
the veteran testified that he had had continuous problems 
with his hand since the time of the original injury.  The 
Board finds, however, that this testimony is outweighed by 
the objective evidence of record.  No hand problem was noted 
at the time of the veteran's discharge examination.  It was 
specifically noted that clinical examination of the upper 
extremities was normal.  The Board notes that, after the 
veteran's discharge from active duty, he was employed in the 
construction trade and as a mechanic.  This employment weighs 
against a finding that the veteran had continuous problems 
with his hands since discharge.  Employment in the 
construction field and as a mechanic entails extensive use of 
the hands.  There is no indication in the claims file that 
the veteran was hampered in his employment for many years 
after discharge.  Furthermore, the private clinical records 
dated in the 2000's weigh against a finding of continuity of 
symptomatology.  The records reference complaints of right 
hand pain and right thumb pain but do not reference, in any 
way, the fact that the veteran had had continuous hand pain 
since his discharge from active duty almost 40 years prior.  
It was not until January 2006 that any clinical record 
included a reference to problems with the veteran's hand 
being linked to his active duty service.  The Board notes 
that the January 2006 clinical record was produced after the 
veteran had submitted a claim for compensation as opposed to 
the private medical records produced in 2002 and 2003, prior 
to submission of the current claim, which fail to mention the 
veteran's active duty service at all despite treatment being 
rendered for problems with the right hand and thumb.  The 
Board places greater probative weight on the private clinical 
records dated in 2002 and 2003 which do not reference an in-
service injury.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran].  The Board finds 
the veteran's allegations of continuity of symptomatology are 
outweighed by the private clinical records and the report of 
the separation examination.  

As there is no competent evidence of record which links 
currently existing residuals of a crush injury to the right 
hand to the veteran's active duty service, service connection 
is not warranted.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
disability currently on appeal.  It follows that there is not 
a state of equipoise of the positive evidence with the 
negative evidence to permit a favorable determination 
pursuant to 38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a crush injury to the 
right hand is not warranted.  The appeal is denied.  



____________________________________________
KELLY CONNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


